MEMORANDUM2
This appeal from a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. Because the district court’s ninety-day preliminary injunction has expired and requested medical care was provided to the appellee, the appeal is moot. See 18 U.S.C. § 3626(a)(2) (preliminary injunction issued under this section expires within 90 days); see also University of Texas v. Camenisch, 451 U.S. 390, 398, 101 S.Ct. 1830, 68 L.Ed.2d 175 (1981) (whether a preliminary injunction should have been issued is moot where its essential terms have been carried out); Cammermeyer v. Perry, 97 F.3d 1235, 1238 (9th Cir.1996) (the “capable of repetition yet evading review” exception to the mootness doctrine does not apply).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.